IN THE SUPREME COURT, STATE OF WYOMING

                                      2016 WY 94

                                                                April Term, A.D. 2016

                                                                  September 28, 2016

DAGOBERTO ONTIVEROS,

Appellant
(Defendant),

v.                                                 S-16-0127

THE STATE OF WYOMING,

Appellee
(Plaintiff).


     ORDER AFFIRMING THE DISTRICT COURT’S JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon its own motion following notification
that Appellant has not filed a pro se brief within the time allotted by this Court. Pursuant
to a plea agreement, Appellant entered an unconditional “no contest” plea to second
degree murder. Wyo. Stat. Ann. § 6-2-104. The district court imposed a sentence of 20
to 24 years. Appellant filed this appeal to challenge the district court’s March 11, 2016,
“Judgment and Sentence.”

[¶2] On June 27, 2016, Appellant’s court-appointed appellate counsel e-filed a “Motion
to Withdraw as Counsel,” pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400, 18 L. Ed. 2d 493 (1967). The next day, this Court entered an “Order Granting
Motion for Extension of Time to File Pro Se Brief.” This Court ordered that, on or
before August 11, 2016, Appellant “may file with this Court a pro se brief specifying the
issues he would like this Court to consider in this appeal.” This Court also provided
notice that, after the time for filing a pro se brief expired, this Court would “make its
ruling on counsel’s motion to withdraw and, if appropriate, make a final decision on this
appeal.” This Court later extended the time to file a pro se brief until September 12,
2016. The Court notes that Appellant did not timely file a pro se brief.
[¶3] Now, following a careful review of the record and the “Anders brief” submitted by
appellate counsel, this Court finds that appellate counsel’s motion to withdraw should be
granted and the district court’s “Judgment and Sentence” should be affirmed. It is,
therefore,

[¶4] ORDERED that the Wyoming Public Defender’s Office, court-appointed counsel
for Appellant, Dagoberto Ontiveros, is hereby permitted to withdraw as counsel of record
for Appellant; and it is further

[¶5] ORDERED that the district court’s March 11, 2016, “Judgment and Sentence” be,
and the same hereby is, affirmed.

[¶6]   DATED this 28th day of September, 2016.

                                               BY THE COURT:

                                               /s/

                                               E. JAMES BURKE
                                               Chief Justice